NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                          901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                          CORPUS CHRISTI, TEXAS 78401
                                                                          361-888-0416 (TEL)
JUSTICES
                                                                          361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                          HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                          ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                          EDINBURG, TEXAS 78539
                                                                          956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas              956-318-2403 (FAX)

                                                                          www.txcourts.gov/13thcoa



                                         August 17, 2015

      Hon. John T. Hubert                         Hon. Jaime E. Carrillo
      District Attorney                           Attorney at Law
      700 E. Kleberg, 2nd Floor                   721 East King Avenue
      P. O. Box 1471                              Kingsville, TX 78363
      Kingsville, TX 78363                        * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *

      Hon. Vincent Gonzalez
      Asst. District Attorney
      P. O. Box 1471
      Kingsville, TX 78364
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00237-CR
      Tr.Ct.No. 12-CRF-0137
      Style:    The State of Texas v. Isaac Sastaita


            The above-referenced cause has been set for submission without oral argument
      on Monday, September 07, 2015, before a panel consisting of Chief Justice Rogelio
      Valdez, Justice Nelda V. Rodriguez, and Justice Gregory T. Perkes.

                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      CFG:ch